Case 3:19-cv-01713-BAS-AHG Document 19-3 Filed 12/02/19 PageID.135 Page 1 of 3



   1 LOUIS R. MILLER (State Bar No. 54141)
       smiller@millerbarondess.com
   2 AMNON Z. SIEGEL (State Bar No. 234981)
       asiegel@millerbarondess.com
   3 COLIN H. ROLFS (State Bar No. 280654)
       crolfs@millerbarondess.com
   4 JUSTIN P. MCCARTHY (State Bar No. 317169)
       jmccarthy@millerbarondess.com
   5 MILLER BARONDESS, LLP
       1999 Avenue of the Stars, Suite 1000
   6 Los Angeles, California 90067
       Telephone: (310) 552-4400
   7 Facsimile:   (310) 552-8400
   8 Attorneys for Plaintiff Herring Networks, Inc.

   9

  10

  11                            UNITED STATES DISTRICT COURT
  12                         SOUTHERN DISTRICT OF CALIFORNIA
  13

  14 HERRING NETWORKS, INC.,                          CASE NO. 3:19-cv-01713-BAS-BGS
  15                   Plaintiff,                     Assigned for All Purposes to:
                                                      Hon. Cynthia Bashant
  16              v.
                                                      DECLARATION OF PROFESSOR
  17 RACHEL MADDOW; COMCAST                           STEFAN TH. GRIES IN SUPPORT
       CORPORATION; NBC UNIVERSAL                     OF HERRING NETWORK INC’S
  18 MEDIA, LLC; AND MSNBC CABLE                      OPPOSITION TO DEFENDANTS’
       LLC.                                           MOTION TO STRIKE
  19
                       Defendants.                    [Filed Concurrently with Opposition;
  20                                                  Declaration of Charles Herring;
                                                      and Declaration of Amnon Z.
  21                                                  Siegel]
  22

  23                                                  Action Filed: September 9, 2019
                                                      Hearing Date: December 16, 2019
  24                                                  Trial Date:   None
  25

  26

  27

  28
       444502.1                                  1                  Case No. 3:19-cv-01713-BAS-BGS
            DECLARATION OF PROFESSOR STEFAN TH. GRIES IN SUPPORT OF HERRING NETWORK INC’S
                             OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19-3 Filed 12/02/19 PageID.136 Page 2 of 3



   1                   DECLARATION OF PROFESSOR STEFAN TH. GRIES
   2              I, Professor Stefan Th. Gries, declare as follows:
   3              1.    I have been retained by Plaintiff Herring Networks, Inc. (“Plaintiff”) to
   4 provide an expert opinion. If called as a witness, I could and would competently

   5 testify to the matters stated herein.

   6              2.    I am a tenured Professor of Linguistics at the University of California,
   7 Santa Barbara. I am also Chair of English Linguistics at Justus-Liebig-Universität

   8 Giessen (the University of Giessen), a large public research university in Germany.

   9              3.    I have authored more than 200 publications and other written
  10 contributions in the area of corpus linguistics (which is the study of language

  11 samples of real world text) and statistical methods in linguistics in many of the

  12 leading journals of my field. I am the general editor and co-founder of the journal

  13 Corpus Linguistics and Linguistic Theory. I am also the co-editor of the Journal of

  14 Research Design and Statistics in Linguistics and Communication.

  15              4.    I am the second most widely-cited cognitive linguist and sixth most
  16 widely-cited living corpus linguist. The field of cognitive linguistics draws from

  17 both linguistics and psychology and studies how language interacts with cognition.

  18              5.    A true and correct copy of my Curriculum Vitae is attached hereto as
  19 Exhibit A.

  20              6.    I have reviewed the July 22, 2019 segment of The Rachel Maddow
  21 Show concerning One America News Network, as well as certain other segments of

  22 The Rachel Maddow Show and the Complaint and Motion to Strike filed in this

  23 matter.

  24

  25

  26

  27

  28
       444502.1                                  1                  Case No. 3:19-cv-01713-BAS-BGS
            DECLARATION OF PROFESSOR STEFAN TH. GRIES IN SUPPORT OF HERRING NETWORK INC’S
                             OPPOSITION TO DEFENDANTS’ MOTION TO STRIKE
Case 3:19-cv-01713-BAS-AHG Document 19-3 Filed 12/02/19 PageID.137 Page 3 of 3



   1              7.    Based upon my review, I have prepared a report containing my analysis
   2 and conclusions, which is attached hereto as Exhibit B.

   3              I declare under penalty of perjury under the laws of the United States of
   4 America that the foregoing is true and correct.

   5              Executed on this _1_ day of December, 2019, at Los Angeles, California.
   6

   7
                                                      Professor Stefan Th. Gries
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

       444502.1                                       2                Case No. 3:19-cv-01713-BAS-BGS
